Citation Nr: 0417006	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-31 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left inguinal 
hernia.

2.  Entitlement to an increased evaluation for a hiatal 
hernia with gastroesophageal reflux disease, post-operative, 
with history of bowl obstruction and cholecystectomy, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The record indicates that the veteran had active service in 
the United States Army from October 1981 to October 1983 and 
from March 1995 to February 1998, and in the United States 
Navy from December 1985 to October 1987 and from December 
1989 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Paul, Minnesota (RO).  


FINDINGS OF FACT

1.  The veteran does not have a left inguinal hernia that is 
causally related to service.  

2.  The veteran has pain with difficulty swallowing but does 
not have persistently recurrent epigastric distress with 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, that is productive of considerable impairment 
of health. 


CONCLUSIONS OF LAW

1.  A left inguinal hernia was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for an increased evaluation for hiatal 
hernia with gastroesophageal reflux disease, post-operative, 
with history of bowl obstruction and cholecystectomy 
(gastrointestinal disability) have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In April 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection and an 
increased rating.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims files.  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 


§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that a VA examination was conducted in July 2003.  The 
Board concludes that all available evidence that is pertinent 
to the service connection and increased rating claims decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on each issue.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case, it was essentially held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  Unfortunately, notice to 
the veteran was not done until later in the claims process.  
However, the Court decision does not contain a remedy under 
such facts, and there appears to be no effective remedy 
available given these facts.  

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  Therefore, the Board concludes 
that any such error is harmless and does 


not prohibit consideration of the issue on appeal on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Service Connection for Left Inguinal Hernia 

Factual Background

According to an October 1984 medical history report, the 
veteran had a left hernioplasty at age 5, which was not 
considered disabling.  It was reported in an April 1989 
medical history report that the veteran had had a left 
inguinal hernia at age 8 with no recurrences.  A right 
inguinal hernia repair was performed in January 1998.  

A scar of the left inguinal region was noted on examination 
in April 2000.

The veteran was hospitalized at a VA hospital from March to 
April 2002 for complaints of left groin pain.  According to 
the hospital report, the veteran had a history of left 
inguinal hernia repair at an outside hospital in 1998, which 
was complicated by infection and required repair of recurrent 
inguinal hernia.  He underwent left inguinal exploration and 
ilioinguinal nerve resection with frozen section 
confirmation.  The diagnosis was neuropathic pain. 

According to an April 2002 statement from a VA physician, the 
veteran underwent left inguinal exploration and nerve 
dissection in April 2002 that was related to hernia surgery 
that was performed on active duty in January 1998.

In July 2003, a VA examiner concluded after review of the 
claims files and examination of the veteran that there was 
evidence in the record of a right inguinal hernia repair in 
service but no evidence of a left hernia repair.  The veteran 
said that he was doing well without any evidence of 
recurrence of an inguinal hernia.  The pertinent diagnosis 
was status-post right inguinal hernia repair in 1998, without 
documentation of left inguinal repair in 1998.


Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

Although there are VA physician statements noted above that 
the veteran underwent a left inguinal hernia repair in 
service in 1998, there is no medical evidence in the 
veteran's service records to substantiate this conclusion and 
no evidence that the VA examiners had reviewed the veteran's 
service medical records prior to their conclusions.  In fact, 
the service records for 1998 show that the veteran actually 
underwent a right inguinal hernia repair in January 1998.  
Additionally, a VA examiner concluded in July 2003, after 
review of the files and physical evaluation of the veteran, 
that the veteran did not undergo a left hernia repair in 
service.  The Board would also note that there was no 
evidence of recurrence of left inguinal hernia disability on 
VA examination in July 2003.  

Consequently, there is an absence of a left inguinal hernia 
repair in service and no current evidence of left inguinal 
hernia disability.  Since all of the elements necessary to 
warrant service connection have not been shown, service 
connection for a left inguinal hernia is not warranted.  


Despite the veteran's contentions in support of his claim, it 
is now well established that lay statements cannot be used to 
establish a nexus between a postservice disability and 
service.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Additionally, because the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
does not apply to this issue.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Increased Rating For Gastrointestinal Disability

Factual Background

The veteran's service medical records reveal that he had a 
laparoscopic cholecystectomy in service in 1996.  He 
underwent a laparoscopic Nissen fundoplication in 1997 
because of excessive reflux not responding to medication 
therapy.  Later in 1997, the veteran underwent revision of 
the Nissen fundoplication because it was excessively tight.  
He also had a small bowel obstruction in service, for which 
he underwent surgery.

Private treatment records dated in December 1999 reveal an 
assessment of recent gastroesophageal reflux disease and 
epigastric pain times two days.  Private hospital records for 
December 2001 reveal complaints of abdominal pain.  Other 
treatment records through May 2002 do not reveal any findings 
relevant to the veteran's service-connected gastrointestinal 
disability.

It was noted on VA examination in July 2003 that the veteran 
had gained back the 30 pounds that he had lost in service.  
He said that he had to watch what he ate because some types 
of foods, such as fibrous food and meat, were difficult to 
swallow.  He was taking Prilosec.  He did not have a problem 
with heartburn.  He said that he was asymptomatic for 
residuals of his cholecystectomy.  On physical 


examination, the veteran's abdomen was soft and flat.  He had 
multiple abdominal scars, which were all well healed.  There 
was no redness, warmth, tenderness, drainage, 
hepatosplenomegaly, or masses.  Bowel sounds were positive.  
The pertinent assessments were hiatal hernia, 
gastroesophageal reflux, status post Nissen fundoplication 
complicated by small bowel obstruction, status post Nissen 
revision, and status post laparoscopic cholecystectomy.

Law And Regulations 

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2003).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 10 percent evaluation for 
her service-connected gastrointestinal disability under the 
provisions of Diagnostic Code 7346.  According to this 
diagnostic code, a 10 percent rating is warranted for hiatal 
hernia, which is manifested by two or more of the symptoms 
necessary for a 30 percent rating, though of less severity.  
A 30 percent evaluation requires persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is assigned for hiatal hernia with 
symptoms of pain, 


vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board finds that 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (hiatal hernia) is the most appropriate 
rating criteria under which to evaluate the veteran's 
gastrointestinal symptomatology because of the nature of the 
veteran's complaints discussed below.  Although it was 
suggested on behalf of the veteran in November 2003 that 
consideration should be given to evaluating the veteran's 
service-connected gastrointestinal disability under a 
different diagnostic code pertaining to the digestive system, 
no specific code was suggested, and the Board has not 
identified any more appropriate diagnostic code.

Analysis

The veteran is seeking a rating in excess of 10 percent for 
his service-connected gastrointestinal disability.  To 
warrant a rating in excess of 10 percent under Diagnostic 
Code 7346, there needs to be persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, that is productive of considerable impairment of 
health.


Despite some complaints of abdominal pain in the record and 
the notation of difficulty swallowing on VA examination in 
July 2003, the veteran said in July 2003 that he did not have 
a problem with heartburn.  Moreover, examination did not show 
any abdominal tenderness, drainage, hepatosplenomegaly, or 
masses.  There is also no evidence of substernal or arm or 
shoulder pain, and no evidence that the veteran's service-
connected gastrointestinal symptomatology is productive of 
considerable impairment of health.  Since there is no recent 
medical evidence of the symptomatology required for a higher 
evaluation, the Board finds that the current 10 percent 
evaluation for service-connected gastrointestinal disability 
under Diagnostic Code 7346 is appropriate.

The Board observes in passing that 38 C.F.R. § 4.114 requires 
the assignment of a single evaluation "which reflects the 
predominant disability picture".  In this case, it is clear 
from the medical evidence that the predominant disability 
picture is reflected in Diagnostic Code 7346, for hiatal 
hernia, because the veteran's complaints of recurrent 
epigastric distress with difficulty swallowing are covered by 
this code.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has also reviewed the record under 38 C.F.R. § 
3.321(b) (2003).  The Board finds that there is no evidence 
demonstrating that the service-connected gastrointestinal 
disability, by itself, markedly interferences with 
employment.  Examination in July 2003 did not reveal any 
significant limitation of function due to the veteran's 
gastrointestinal disability.  Further, there is no evidence 
that the veteran has required frequent hospitalizations due 
to the disability.  The veteran has not submitted evidence 
that his gastrointestinal disorder results in disability 
factors not contemplated in the criteria.  Accordingly, the 
RO's failure to consider or to document its consideration of 
this section was not prejudicial to the veteran. 


ORDER

Service connection for a left inguinal hernia is denied.  

An increased evaluation for service-connected 
gastrointestinal disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



